DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.
 
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
	With respect to independent claims 1, 8 and 13, the prior art does not disclose, in the claimed environment, a liver perfusion system comprising a pump configured to provide a pulsatile flow of perfusion fluid, a divider configured to divide perfusion fluid flow into a first branch having a hepatic artery interface and a second branch having a portal vein interface, a drain, and a reservoir (e.g. a bile container), wherein the pump provides perfusion fluid to the hepatic artery at a high pressure and low flow rate and perfusion fluid to the portal vein at a low pressure and a high flow rate.  The closest prior art is believed to be the Fontes, Fishman and Steinman references for the reasons expressed in previous rejections.  These references, however, do not disclose a divider configured to deliver pulsatile fluid flow through first and second branch paths connected to a liver at the claimed pressures and flow rates.  Applicant’s arguments filed 29 March 2021 are persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Kravitz (US 8323954) reference teaches the state of the art regarding organ perfusion systems comprising a divider that produces first and second branches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799